Citation Nr: 0011955	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant's marriage to the veteran satisfies the 
basic eligibility requirements for payment of Dependency and 
Indemnity Compensation.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1964 to September 
1968.  He denied in November 1995.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran was separated from service in September 1968.  

2.  The veteran and the appellant were married in May 1995.  

3.  The veteran died in November 1995.  

4.  The appellant has not alleged that she had a child with 
the veteran.   


CONCLUSION OF LAW

The criteria for basic eligibility for payment of Dependency 
and Indemnity Compensation have not been met.  38 U.S.C.A. § 
1304 (West 1991); 38 C.F.R. § 3.54(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310(a) (West 1991); 38 C.F.R. 
§ 3.5(a) (1999).  

However, DIC will not be paid under this provision unless the 
surviving spouse was married to the veteran 1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or 2) for one year or 
more; or 3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  
38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).   

A review of the claims folder reveals that the RO established 
service connection for the cause of the veteran's death but 
denied payment of compensation because the appellant's 
marriage to the veteran did not satisfy the basic eligibility 
requirements set forth above.  

The evidence shows that the veteran was discharged from 
service in September 1968.  The appellant and the veteran 
married in May 1995, nearly 27 years after the veteran's 
separation from service.  The veteran died in November 1995, 
only six months after his marriage to the appellant.  On her 
March 1998 claim form, the appellant denied having any 
children with the veteran.  Accordingly, the Board finds that 
the appellant's marriage to the veteran fails to satisfy any 
of the above requirements for payment of DIC to a surviving 
spouse.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The appellant generally challenges the fairness of the one-
year rule set forth in law and regulation.  However, the 
Board emphasizes that it is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  Therefore, 
without offering any opinion as to the merit of the 
appellant's arguments, the Board must deny her appeal.  


ORDER

As the appellant's marriage to the veteran does not satisfy 
the basic eligibility requirements for payment of DIC, the 
appeal is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

